 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

[logo.jpg] 

&

Charles J. Kalina, III

 

Medium Term Promissory Note w/Specified Repayment Structure

April 09, 2015

 

$50,000.00

 

FOR VALUE RECEIVED, the undersigned, CrossClick Media, Inc. (XCLK) (Maker),
promises to pay to the order of Charles J. Kalina (Holder), or the successors
and assigns, the Principal Sum of Twenty-Five Thousand ($25,000) dollars, plus a
Loan Fee of Ten Thousand Dollars ($10,000) plus a Default Penalty of Fifteen
Thousand ($15,000) dollars, for a total of Fifty Thousand Dollars ($50,000),
subject to the terms and conditions set forth herein. The interest rate will be
Ten (10%) Percent annually based solely on the outstanding principal, compounded
monthly until maturity, which will be November 18, 2016 (Ten (10) days after the
Federal Presidential Election on November 8, 2016).

 

Principal and interest payment shall be made to:

 

Charles J. Kalina

93 Grove Street

Somerville, NJ 08876

 

Holder is providing this loan to Maker as a bridge loan to provide funding and
liquidity while Maker is awaiting an announcement by Hillary R. Clinton of her
candidacy for President of the United States of America. This note shall include
a Warrant (see Addendum “A”, attached) which will expire on November 18, 2016
(ten (10) days after the Federal Presidential Election on November 8, 2016),
that provides the Holder the right to purchase two (2%) percent of the
outstanding Common Stock of CrossClick Media, Inc. (XCLK) for Ten Thousand
($10,000) dollars at any time before the Warrant expires, which will be Ten (10)
days after the National Presidential Election on November 8, 2016.

 

Each month, beginning on May 18, 2015, and on the 18th of each successive month
(unless a weekend or holiday as stated in Addendum “B”, attached, for more on
these dates), Maker will pay a sum of One Thousand ($1,000.00) dollars or Five
(5%) percent of net revenues (to be more fully identified in Addendum “B”,
attached) of Maker, whichever are higher. These monthly payments will retire the
debt in the following order: Default Fee of Fifteen Thousand ($15,000) dollars
first; then the Loan Fee of Ten Thousand ($10,000) dollars; then the accrued
unpaid interest (the amount of interest that has accrued until the time as the
Default and Loan Fees are fully retired); and followed by payment of both
Principal & Interest for the remainder of the term of the note. Any unpaid
balance will be retired as a balloon payment on the date of maturity which is
November 18, 2016. All payments shall be made in lawful money of the United
States of America.

 

1 

 

The Warrant, which provides Holder an opportunity to purchase Two (2%) percent
of the Common Stock of CrossClick Media, Inc. (XCLK), will have a cost of Ten
Thousand ($10,000) dollars. If the Warrant is fully paid by the Holder, then
there will be no change to the structure of this note. However, if the Holder
exercises the option to purchase the Warrant on a “Cashless” basis, then the
remaining outstanding balance shall be reduced by that same amount, Ten Thousand
($10,000) dollars.

 

Maker will reimburse legal expenses to Holder for any costs and expenses
incurred in enforcing this Note to the extent allowable by applicable law. Those
expenses include, but are not limited to, reasonable attorney’s fees.

 

Maker and Holder waive the rights of Presentment and Notice of Dishonor.
"Presentment" means the right to require the Holder to demand payment of amounts
due. "Notice of Dishonor" means the right to require the Holder to give notice
to other persons that amounts due have not been paid.

 

The Maker represents and warrants to Holder:

 

Organization and Qualification. The Maker, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Maker is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.

 

Authorization; Enforcement. (i) The Maker has all requisite corporate power and
authority to enter into and perform this Note and to consummate the transactions
contemplated hereby and thereby and to agree to all fees charged, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Maker’s Board of Directors and no further
consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.

 

No Conflicts. The execution, delivery and performance the Note by the Maker and
the consummation by the Maker of the transactions contemplated hereby will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or By-laws of the Maker, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Maker or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Maker or its securities are subject)
applicable to the Maker or any of its Subsidiaries or by which any property or
asset of the Maker or any of its Subsidiaries is bound or affected (except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect).

2 

 

No Integrated Offering. Neither the Maker, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the 1933 Act of the issuance
of this note or the Conversion Stock to the Holder.

 

No Investment Company. The Company is not an “investment company” required to be
registered under the Investment Company Act of 1940 (an “Investment Company”).
The Maker is not controlled by an Investment Company.

 

This Note is a uniform instrument with limited variations in some jurisdictions.

 

Notices. Any notice herein required or permitted to be given shall be in writing
and may be personally served or delivered by courier or sent by United States
mail and shall be deemed to have been given upon receipt if personally served
(which shall include telephone line facsimile transmission) or sent by courier
or three (3) days after being deposited in the United States mail, certified,
with postage pre-paid and properly addressed, if sent by mail. For the purposes
hereof, the address of the Note Holder shall be 93 Grove Street,

Somerville, NJ 08876; and the address of the Maker shall be 8275 S. Eastern Ave,
Suite 200-661, Las Vegas, NV 89123. Both the Holder or its assigns and the Maker
may change the address for service by delivery of written notice to the other as
herein provided.

 

Amendment. This Note and any provision hereof may be amended only by an
instrument in writing signed by the Maker and the Holder.

 

Assignability. This Note shall be binding upon the Maker and its successors and
assigns and shall inure to be the benefit of the Holder and its successors and
assigns; provided, however, that so long as no Event of Default has occurred,
this Note shall only be transferable in whole subject to the restrictions
contained in the restrictive legend on the first page of this Note.

 

Governing Law. This Note shall be governed by the internal laws of the State of
Nevada, without regard to conflicts of laws principles.

 

Replacement of Note. The Maker covenants that upon receipt by the Maker of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Note, and in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which shall not include the posting
of any bond), and upon surrender and cancellation of such Note, if mutilated,
the Maker will make and deliver a new Note of like tenor.

 

Severability. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

Headings. The headings of the sections of this Note are inserted for convenience
only and do not affect the meaning of such section.

 

Counterparts. This Note may be executed in multiple counterparts, each of which
shall be an original, but all of which shall be deemed to constitute on
instrument.

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

3 

 

 

MAKER:

 

 

 

______________________________________                  April 09, 2015

Gary Gottlieb, Corporate Secretary Date

CrossClick Media, Inc.

 

 

 

HOLDER:

 

 

 

______________________________________                  April 09, 2015

Charles J. Kalina, III Date

Individual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(the balance of this page is intentionally left blank)

 

 

 

4 

 



 

 